                                          Case 4:18-cv-06823-HSG Document 44 Filed 11/28/18 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANITA MIRALLE, et al.,                            Case No. 18-cv-06823-HSG
                                   8                    Plaintiffs,                        ORDER DENYING MOTION FOR
                                                                                           PRELIMINARY INJUNCTION
                                   9             v.
                                                                                           Re: Dkt. No. 3
                                  10     THE CITY OF OAKLAND, et al.,
                                  11                    Defendants.

                                  12          Pending before the Court is a motion for preliminary injunction filed by Plaintiffs Anita
Northern District of California
 United States District Court




                                  13   Miralle, Jodii Le’Grand Everett I, Tina Scott, Aiyahnna Johnson, Lucas D. Brown, and Irvin Josue

                                  14   Hernandez Ortega. Dkt. No. 3. Plaintiffs seek an injunction preventing Defendant City of

                                  15   Oakland from removing them from their encampment. For the following reasons, the Court

                                  16   DENIES the motion.

                                  17     I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

                                  18          On October 27, 2018, Plaintiffs moved to a city-owned parcel at 606 Clara Street and 9418

                                  19   Edes Avenue in Oakland. Dkt. No. 35-2 ¶¶ 15, 18; Dkt. No. 39-1 at Miralle Decl. ¶ 31. Once

                                  20   there, Plaintiffs established an encampment called the “Housing & Dignity Village” (“HDV”), “a

                                  21   site for sober, unsheltered women and their families.” Dkt. No. 39-1 at Miralle Decl. ¶ 31. When

                                  22   notified of the encampment, the City contacted Plaintiffs to notify them that they were trespassing.

                                  23   Dkt. No. 35-1 ¶ 19, Ex. A. On November 7, 2018, the City posted a “Notice to Vacate Illegal

                                  24   Encampment” at HDV, indicating that the site would be “clear[ed] and close[d]” on November 10,

                                  25   2018 between 8 a.m. and 4 p.m. Dkt. No. 35-1 ¶ 23; Dkt. No. 35-2, Ex. J; Dkt. No. 39-1 at

                                  26   Miralle Decl. ¶ 31.

                                  27          On the afternoon of November 9, 2018, Plaintiffs filed a complaint, motion for temporary

                                  28   restraining order, and motion for preliminary injunction enjoining Defendants from removing
                                          Case 4:18-cv-06823-HSG Document 44 Filed 11/28/18 Page 2 of 7




                                   1   Plaintiffs from HDV. Dkt. Nos. 1, 2 and 3. That same evening, the Court granted Plaintiffs’

                                   2   request for a temporary restraining order pending a hearing on November 13, 2018, the earliest

                                   3   available date. Dkt. No. 20. At the November 13 hearing, the Court ordered that the temporary

                                   4   restraining order remain in place until the matter was fully briefed and argued. Dkt. No. 31. On

                                   5   November 26, 2018, the Court heard argument on the fully-briefed preliminary injunction motion.

                                   6    II.    LEGAL STANDARD
                                   7           A preliminary injunction is a matter of equitable discretion and is “an extraordinary

                                   8   remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

                                   9   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). “A plaintiff seeking preliminary

                                  10   injunctive relief must establish that he is likely to succeed on the merits, that he is likely to suffer

                                  11   irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,

                                  12   and that an injunction is in the public interest.” Id. at 20. Alternatively, an injunction may issue
Northern District of California
 United States District Court




                                  13   where “the likelihood of success is such that serious questions going to the merits were raised and

                                  14   the balance of hardships tips sharply in [plaintiff’s] favor,” provided that the plaintiff can also

                                  15   demonstrate the other two Winter factors. Alliance for the Wild Rockies v. Cottrell, 632 F.3d

                                  16   1127, 1131–32 (9th Cir. 2011) (internal quotation marks omitted). Under either standard, Plaintiff

                                  17   bears the burden of making a clear showing that it is entitled to this extraordinary remedy. Earth

                                  18   Island Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010).

                                  19   III.    ANALYSIS
                                  20           Plaintiffs contend, based on the Ninth Circuit’s recent holding in Martin v. City of Boise,

                                  21   that the City’s attempt to remove them from HDV’s current location on public land is a violation

                                  22   of their Eighth Amendment rights. Dkt. No. 39 at 19–24 (citing Martin v. City of Boise, 902 F.3d

                                  23   1031 (9th Cir. 2018)). Plaintiffs additionally contend, based on the November 7 Notice to Vacate

                                  24   and previous site closures, that closure of HDV would violate their due process rights under the

                                  25   Fourteenth Amendment. Id. at 24–32. The Court addresses each argument in turn.

                                  26          A.     Eighth Amendment Claim
                                  27           The Ninth Circuit established in Martin that “the Eighth Amendment prohibits the

                                  28   imposition of criminal penalties for sitting, sleeping, or lying outside on public property for
                                                                                           2
                                             Case 4:18-cv-06823-HSG Document 44 Filed 11/28/18 Page 3 of 7




                                   1   homeless individuals who cannot obtain shelter.” Martin, 902 F.3d at 1048. “[A]s long as there is

                                   2   no option of sleeping indoors, the government cannot criminalize indigent, homeless people for

                                   3   sleeping outdoors, on public property, on the false premise they had a choice in the matter.”

                                   4   Martin, 902 F.3d at 1048. The Ninth Circuit emphasized that its holding was a “narrow one,” and

                                   5   explained that:

                                   6                     Naturally, our holding does not cover individuals who do have access
                                                         to adequate temporary shelter, whether because they have the means
                                   7                     to pay for it or because it is realistically available to them for free, but
                                                         who choose not to use it. Nor do we suggest that a jurisdiction with
                                   8                     insufficient shelter can never criminalize the act of sleeping outside.
                                                         Even where shelter is unavailable, an ordinance prohibiting sitting,
                                   9                     lying, or sleeping outside at particular times or in particular locations
                                                         might well be constitutionally permissible. So, too, might an
                                  10                     ordinance barring the obstruction of public rights of way or the
                                                         erection of certain structures. Whether some other ordinance is
                                  11                     consistent with the Eighth Amendment will depend, as here, on
                                                         whether it punishes a person for lacking the means to live out the
                                  12                     ‘universal and unavoidable consequences of being human’ in the way
Northern District of California
 United States District Court




                                                         the ordinance prescribes.
                                  13
                                       Martin, 902 F.3d at 1048 and n.8.
                                  14
                                                 The City has represented that any encampment closure will be conducted in accordance
                                  15
                                       with its Standard Operating Procedure, which, along with certain notice requirements discussed
                                  16
                                       below, includes an offer of shelter beds and resources to individuals at the encampment prior to
                                  17
                                       and during the closure, as well as an offer of assistance with moving any belongings. Dkt. No. 35-
                                  18
                                       1 ¶ 27. The City further committed at the November 26 hearing to provide temporary indoor bed
                                  19
                                       space for each of the 13 residents of HDV. See also Dkt. No. 35 at 17 (citing Dkt. No. 35-1 ¶ 23;
                                  20
                                       Dkt. No. 35-3 ¶¶ 10–12).
                                  21
                                                 Plaintiffs are not faced with punishment for acts inherent to their unhoused status that they
                                  22
                                       cannot control. Nor are Plaintiffs unable to obtain shelter outside of HDV, based on the City’s
                                  23
                                       commitments in its papers and at the hearing. Plaintiffs’ theory would therefore require the Court
                                  24
                                       to extend the right described in Martin well beyond the parameters set by the Ninth Circuit.
                                  25
                                       Martin does not establish a constitutional right to occupy public property indefinitely at Plaintiffs’
                                  26
                                       option.1 Accordingly, the Court finds that Plaintiffs have not shown a likelihood of success or
                                  27

                                  28   1
                                           In the alternative to requesting an injunction allowing them to establish a permanent encampment
                                                                                              3
                                          Case 4:18-cv-06823-HSG Document 44 Filed 11/28/18 Page 4 of 7




                                   1   raised serious questions as to the merits of their Eighth Amendment claim.

                                   2           B.   Fourteenth Amendment Claim
                                   3           “Because homeless persons’ unabandoned possessions are ‘property’ within the meaning

                                   4   of the Fourteenth Amendment, the City must comport with the requirements of the Fourteenth

                                   5   Amendment's due process clause if it wishes to take and destroy them.” Lavan v. City of Los

                                   6   Angeles, 693 F.3d 1022, 1032 (9th Cir. 2012). Before any such seizure, the government “must

                                   7   announce its intentions and give the property owner a chance to argue against the taking.” Id.

                                   8           Plaintiffs contend that the City has established a “pattern and practice” of unlawfully

                                   9   seizing and destroying property during the process of clearing homeless encampments. Dkt. No.

                                  10   39 at 24. Plaintiffs cite to the Notice to Vacate, Dkt. No. 35-2, Ex. C, which provides no

                                  11   information for the retrieval of remaining property, and to several declarations describing the

                                  12   City’s practice of destroying property immediately after an encampment is cleared. Dkt. No. 39 at
Northern District of California
 United States District Court




                                  13   24 (citing Dkt. No. 39-1 at Hernandez Decl. ¶¶ 4, 8, 11; at Ewing Decl. ¶¶ 3–4; at Hansen Decl. ¶

                                  14   8; at Brum Decl ¶¶ 13–14; at Semien Decl. ¶¶ 6–7; at Opdyk-Orthmeyer Decl. ¶ 13).

                                  15           The City has represented that any encampment closure will be conducted in accordance

                                  16   with its Standard Operating Procedure, Dkt. No. 35-2, Ex. B, which requires: (1) posting of a 72-

                                  17   hour notice of closure at “multiple visible locations,” Dkt. No. 35-2 ¶ 11; (2) storage of any

                                  18   property left at the site after closure other than property deemed unsafe or hazardous (“such as

                                  19   food, soiled items, or items for personal hygiene”) for 90 days, id. ¶¶ 12–14; (3) posting of a

                                  20   “Notice of Collected Property” at the encampment, giving information for retrieving belongings,

                                  21   id. ¶ 14; and (4) an offer of assistance with moving any belongings after the closure, Dkt. No. 35-1

                                  22   ¶ 27.

                                  23           The City’s Standard Operating Procedure, on its face, provides adequate notice and

                                  24   opportunity for Plaintiffs to be heard before property is seized. Dkt. No. 35-2, Ex. B. The Court

                                  25

                                  26
                                       at HDV, Plaintiffs request “a more narrow order allowing the residents of [HDV] to be allowed to
                                  27   stay until a suitable location for their encampment can be found.” Dkt. No. 39 at 24. Given the
                                       parties’ prolonged dispute regarding the suitability of various sites proffered by Plaintiffs and by
                                  28   the City, see Dkt. No. 35-1 ¶ 21, Ex. B; Dkt. No. 39-1 at Miralle Decl. ¶¶ 16–18, this request does
                                       not meaningfully limit Plaintiffs’ proposal.
                                                                                         4
                                           Case 4:18-cv-06823-HSG Document 44 Filed 11/28/18 Page 5 of 7




                                   1   notes that the Standard Operating Procedure predates the experiences described in many of the

                                   2   declarations provided by Plaintiffs, which involved the immediate destruction of belongings left at

                                   3   encampments with no meaningful opportunity for storage or retrieval. Compare Dkt. No. 35-2,

                                   4   Ex. B (most recent revision date February 26, 2013) with Dkt. No. 39-1 at Hernandez Ortega Decl.

                                   5   ¶¶ 4, 8, 11 (2016 evictions); at Ewing Decl. ¶¶ 3–4 (2017 eviction); at Brum Decl ¶¶ 3, 13–14

                                   6   (evictions approximately every four months since 2013); at Opdyk-Orthmeyer Decl. ¶¶ 4, 12–13

                                   7   (four evictions since 2013). These practices, if carried out at HDV, would raise serious questions

                                   8   with respect to Plaintiffs’ still-pending Fourteenth Amendment claims.

                                   9          However, given the City’s representation that it will follow its stated procedures, and the

                                  10   notice already provided by the City, see Dkt. No. 35-2, Ex. C, the Court does not find a likelihood

                                  11   that Plaintiffs’ due process claim will succeed, or find that Plaintiffs have raised serious questions

                                  12   going to the merits. See Sullivan v. City of Berkeley, No. C 17-06051 WHA, 2017 WL 4922614,
Northern District of California
 United States District Court




                                  13   at *6 (N.D. Cal. Oct. 31, 2017) (finding no likelihood of success or serious question on the merits

                                  14   of a Lavan Fourteenth Amendment claim where City policy was to give Plaintiffs “an opportunity

                                  15   to remove their personal effects,” via a 72-hour notice, and to “notif[y] of the location of any

                                  16   seized property” that was stored). 2

                                  17          C.    Remaining Factors
                                  18          Even though the above findings are dispositive, the Court also finds that the balance of the

                                  19   equities does not tip sharply in favor of Plaintiffs. The Court is not blind to the reality that

                                  20   removing the Plaintiffs from the site where they are currently living is inevitably disruptive of

                                  21
                                       2
                                  22     Plaintiffs additionally contend for the first time in their reply brief that eviction by the City
                                       would infringe their substantive due process rights by affirmatively placing them in a situation of
                                  23   danger. Dkt. No. 39 at 29–32. Plaintiffs contend that removing individuals from HDV would
                                       force them “to move anywhere else in the City where they will not have shelter, safety or the
                                  24   ability to camp together in their sober intentional community.” Id. at 30. “[S]tate actors may be
                                       held liable where they affirmatively place an individual in danger, by acting with deliberate
                                  25   indifference to [a] known or obvious danger in subjecting the plaintiff to it.” Kennedy v. City of
                                       Ridgefield, 439 F.3d 1055, 1062 (9th Cir. 2006) (internal citations and quotation marks omitted).
                                  26   However, in this instance, the dangers Plaintiffs identify are fully mitigated by the City’s offer of
                                       shelter beds at the time of removal. The Court also does not adopt the Plaintiffs’ novel substantive
                                  27   due process theory (which is based largely on a single district court case, Sanchez v. City of
                                       Fresno, 914 F.Supp.2d 1079 (E.D. Cal. 2012)). Plaintiffs thus have failed to raise a serious
                                  28   question as to the merits of this unpled claim.

                                                                                          5
                                          Case 4:18-cv-06823-HSG Document 44 Filed 11/28/18 Page 6 of 7




                                   1   their lives. The resulting harm, however, is significantly mitigated by the City’s commitment to

                                   2   provide temporary shelter and storage services to the residents of HDV. Moreover, forcing

                                   3   Defendants to permit HDV to remain at Plaintiffs’ chosen site on city-owned land has the potential

                                   4   to create serious liability exposure for the City. Dkt. No. 35 at 23. Finally, while the record

                                   5   reflects divergent perspectives as to whether HDV is a resource or a detriment to the surrounding

                                   6   neighborhood, the Court cannot conclude that the public interest weighs conclusively in favor of

                                   7   enjoining the City from exercising its considered judgment as to how to best maintain public

                                   8   health and safety.

                                   9   IV.    CONCLUSION
                                  10          The parties here agree on at least one thing: the City of Oakland is experiencing what can

                                  11   only be described as a homelessness crisis. Dkt. No. 35 at 5; Dkt. No. 39 at 1. The City’s

                                  12   submissions make clear that it has devoted and continues to devote substantial public resources to
Northern District of California
 United States District Court




                                  13   addressing this crisis. Plaintiffs disagree in good faith with the adequacy of the City’s response.

                                  14   The decisions made by the City in its efforts to address the homelessness crisis are the type that lie

                                  15   at the very core of a government’s policymaking discretion, and there is no easy solution to this

                                  16   extraordinarily complex challenge.

                                  17          But the question before the Court is not whether the City’s policy approach, including its

                                  18   Encampment Management Policy, is the ideal policy approach. Instead, the Court’s narrow

                                  19   inquiry is whether the Constitution forbids the City from making difficult decisions it judges to be

                                  20   in the best interests of all its residents by implementing a policy it believes appropriately balances

                                  21   the important individual and community rights implicated by encampments on public land in

                                  22   Oakland. See Lavan, 693 F.3d at 1033 (“This appeal does not concern the power of the federal

                                  23   courts to constrain municipal governments from addressing the deep and pressing problem of mass

                                  24   homelessness or to otherwise fulfill their obligations to maintain public health and safety.”).

                                  25   Given the factual record and the representations made by the City, the Court cannot find that

                                  26   Plaintiffs have demonstrated sufficient likelihood of success or serious questions on the merits of

                                  27   either their Eighth or their Fourteenth Amendment claim. For that reason, the temporary

                                  28   restraining order entered on November 9, 2018 is VACATED, and Plaintiffs’ motion for
                                                                                         6
                                          Case 4:18-cv-06823-HSG Document 44 Filed 11/28/18 Page 7 of 7




                                   1   preliminary injunction is DENIED.

                                   2          Should the City choose to renew its efforts to remove Plaintiffs from the HDV site, it must

                                   3   provide a new notice to vacate and otherwise comply with all of its Policies and Procedures,

                                   4   including by providing the new notice at least 72 hours in advance, offering shelter beds to each of

                                   5   the 13 HDV residents evicted, providing notice and storage of collected property, and otherwise

                                   6   adhering to all representations made in its filings and at the November 26 hearing.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 11/28/2018

                                   9                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
